DETAILED ACTION
Notice to Applicant
	This communication is in response to amendment and remarks filed 4/28/22.  Claims 1, 8 and 15 have been amended.  Claims 1-20 are pending.  
  

Terminal Disclaimer
The terminal disclaimer filed on 4/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,679,308 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding the previous grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims are directed to a specific improvement to the way computers operate.  The claims recite a specific ordered combination of steps which provide a technical solution to a technical problem.  The pending claims teach specific steps in the printer and scanner technology in order to output a formatted test result appropriate for a first processing device.  This improvement of formatting and delivering lab results in the printer and scanner technology integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

The closest prior art of record, Steusloff (2004/0243444), teaches a medical workflow system that reads a particular machine-readable code with a specific instruction to be performed by a first processing device (Steusloff; Col. 3, lines 45-63; Col. 7, lines 15-20 and Col. 19, lines 27-47).  

The closest foreign prior art of record Waki (JP2005050279A) teaches an entrance control system with a control part that receives the ID number and personal information of an entering person input by using a keyboard or a bar code scanner through an interface to store it in a storage part. 

The closest non-patent literature of record Marconi (Marconi, M, A.F. Langeberg, G.Sirchia, and S.G. Sandler. “Improving Transfusion Safety by Electronic Identification of Patients, Blood Samples, and Blood Units.” Immunohematology, Volume 16, Number 2, 2000. Pgs. 82-85) teaches evaluating using an electronic identification system to improve safety and documentation of blood transfusions, a hand-held bar code scanner and data terminal, portable label printer, and related software integrated into the blood transfusion process.

The closst prior arts of record do not expressly teach: formatting the lab test results in a format required by the first document processing device, using the second document processing device, by reading the return delivery format information from the machine readable encoded information scanned during the scanning of the document to produce formatted lab test results; and delivering the formatted lab test results from the second document processing device to the first document processing device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        6/4/22